MEMORANDUM **
Michael Jacobs brought this action under 42 U.S.C. § 1983 against District Attorney Tony Rackauckas, Chief Assistant District Attorney Charles Middleton, and Orange County, alleging that he was discharged for exercising his First Amendment right to speak out on matters of public concern. Jacobs also brought an action against the same parties1 in California Superior Court, claiming that he was discharged in violation of California law. A California Superior Court jury returned a verdict in favor of Rackauckas, Middleton, and Orange County, and judgment was entered.
In the case before us, the district court concluded that there was a “high probability that the state court action, if it becomes final, will be found to have preclusive res judicata effect on this federal action.” Therefore, “[i]n the interest of justice and to prevent the waste of judicial resources,” the district court stayed the federal proceedings “pending the finality of the state court action between the parties.” Jacobs appeals the district court’s order staying the proceedings. We dismiss this appeal as moot and remand to the district court.
After Jacobs filed the instant appeal, the California Appellate Court affirmed the state court verdict in an unpublished opinion and the California Supreme Court denied Jacobs’s petition for review. Jacobs v. Rackauckas, No. G034403, 2006 WL 1029746 (Cal.Ct.App. Apr.20, 2006), cert. denied, No. S143833 (Cal. July 12, 2006). The state court action is now final. See Producers Dairy Delivery Co. v. Sentry Ins. Co., 41 Cal.3d 903, 226 Cal.Rptr. 558, 718 P.2d 920, 924 (1986); Franklin & Franklin v. 7-Eleven Owners for Fair Franchising, 85 Cal.App.4th 1168, 102 Cal.Rptr.2d 770, 774 (2000); Sandoval v. Superior Court, 140 Cal.App.3d 932, 190 Cal.Rptr. 29, 31-32 (1983). Thus, the district court’s stay order has terminated pursuant to its own terms and we cannot grant any meaningful relief to Jacobs. Losar v. Ford Motor Co., 399 F.3d 1101, 1108 (9th Cir.2005); Foster v. Carson, 347 F.3d 742, 745-46 (9th Cir.2003); Ruvalcaba v. City of L.A., 167 F.3d 514, 520-21 (9th Cir. 1999). Accordingly, Jacobs’s appeal is moot.
DISMISSED as moot and REMANDED for proceedings consistent with this disposition. Each party is to bear its own costs on appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Kay Rackauckas, a Deputy District Attorney and the wife of District Attorney Tony Rackauckas, was also named as a defendant in the state court action, but she was not a party to the action in the district court.